DETAILED ACTION
This office action is responsive to communication filed on October 19, 2021.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot in view of the new grounds of rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 2007/0257184) in view of Minefuji et al. (US 2004/0240052).

	Consider claim 1, Olsen et al. teaches:
	An apparatus (figures 2, 3 and 9) comprising: 
	an image sensor (see the image sensor of the camera subsystem, 210, paragraph 0050) having a light sensing region (see figure 3), the light sensing region being partitioned into a plurality of sub-regions (e.g. sensor portions 292A, 292B, 292C and 292D associated with optics portions 290A, 290B, 290C and 290D, paragraph 0053), a first sub-region of the plurality of sub-regions has a first size, a second sub-region of the plurality of sub-regions has a rectangular shape and a second size different from the first size (The sensor portions may have different sizes, as detailed in 
	a processor (“processor”, figure 3) coupled with the image sensor (see figure 3, paragraph 0057), wherein the processor comprises a plurality of pixel processing units (The processor includes a plurality of channel processors, as shown in figure 20A, paragraph 0140.), and each processing unit of the plurality of processing units is configured to generate a processed image based on an image captured by a corresponding sub-region of the plurality of sub-regions (Each channel processor is associated with a respective optical channel of a respective sub-region, paragraph 0140.  The configuration and image generation of each channel processor is detailed in paragraphs 0143-0145 and shown in figure 10B.); and 
	a plurality of lenses (e.g. 912A, 912B, 912C, 912D of figure 9) configured to focus incident light onto the image sensor (see paragraphs 0074 and 0075).
	However, Olsen et al. does not explicitly teach that the second sub-region overlaps with the first sub-region along an entire border of the second sub-region, and the image captured by the corresponding sub-region includes overlapping areas of adjacent sub-regions of the plurality of sub-regions.
	Minefuji et al. similarly teaches an apparatus (figures 15 and 16) comprising an image sensor (24) having a light-sensing region partitioned into first and second sub-regions (A and B in figure 15), wherein each sub-region of the image sensor (24) is associated with a corresponding optical unit (See A and B in figure 16), paragraphs 0064 and 0065.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second sub-region taught by Olsen et al. overlap with the first sub-region along an entire border of the second sub-region such that an image captured by the corresponding sub-region includes overlapping areas of adjacent sub-regions of the plurality of sub-regions as taught by Minefuji et al. for the benefit of making full use of the pixels of the image sensor with efficiency while maintaining an aspect ratio of the captured object image (Minefuji et al., paragraph 0064).

	Consider claim 2, and as applied to claim 1 above, Olsen et al. further teaches that a third sub-region of the plurality of sub-regions has a third size, and the third size is different from at least one of the first size or the second size (The image sensor includes four sensor portions (292A, 292B, 292C and 292D, figure 3), paragraph 0053.  The sensor portions may have different sizes, as detailed in paragraph 0056.).

	Consider claim 3, and as applied to claim 2 above, Olsen et al. further teaches that the third size is different from the first size and the second size (The image sensor 

	Consider claim 4, and as applied to claim 2 above, Olsen et al. does not explicitly teach that the third sub-region partially overlaps the first sub-region.
	However, based upon the teachings of Minefuji et al. (see claim 1 rationale), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a third sub-region taught by Olsen et al. overlap the first sub-region in the manner taught by Minefuji et al. for the benefit of making full use of the pixels of the image sensor with efficiency while maintaining an aspect ratio of the captured object image (Minefuji et al., paragraph 0064).

	Consider claim 5, and as applied to claim 4 above, Olsen et al. does not explicitly teach that the third sub-region partially overlaps the second sub-region.
	However, based upon the teachings of Minefuji et al. (see claim 1 rationale), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a third sub-region and second sub-region taught by Olsen et al. partially overlap as taught by Minefuji et al. for the benefit of making full use of the pixels of the image sensor with efficiency while maintaining an aspect ratio of the captured object image (Minefuji et al., paragraph 0064).


	However, Olsen et al. does not explicitly teach that the second sub-region partially overlaps the first sub-region in a first direction, and the third sub-region partially overlaps the first sub-region in a second direction.
	However, based upon the teachings of Minefuji et al. (see claim 1 rationale), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a second sub-region partially overlaps the first sub-region in a first direction, and the third sub-region partially overlaps the first sub-region in a second direction in the light sensing region taught by Olsen et al. in the manner taught by Minefuji et al. for the benefit of making full use of the pixels of the image sensor with efficiency while maintaining an aspect ratio of the captured object image (Minefuji et al., paragraph 0064).

	Consider claim 7, and as applied to claim 6 above, Olsen et al. further teaches that the first direction is perpendicular to the second direction (see figure 3).

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 8, the prior art of record does not teach nor reasonably suggest that each processing unit of the plurality of processing units is configured to generate the processed image for a corresponding sub-region of the plurality of sub-regions by accounting for an overlapped portion of the corresponding sub-region, in combination with the elements recited in parent claim 1.

	Claims 9 and 10 contain allowable subject matter as depending from claim 8.

	Consider claim 11, Olsen et al. teaches:
	An apparatus (figures 2, 3 and 9) comprising: 
	an image sensor (see the image sensor of the camera subsystem, 210, paragraph 0050) having a light sensing region (see figure 3), the light sensing region being partitioned into a plurality of sub-regions (e.g. sensor portions 292A, 292B, 292C and 292D associated with optics portions 290A, 290B, 290C and 290D, paragraph 0053), wherein the plurality of sub-regions comprise a first sub-region of the plurality of sub-regions and a second sub-region of the plurality of sub-regions which has a rectangular shape (The sensor portions may have different sizes, as detailed in paragraph 0056.  As shown in figure 3, the sub-regions (292A-292D) have rectangular shapes.); 

	a plurality of lenses (e.g. 912A, 912B, 912C, 912D of figure 9) configured to focus incident light onto the image sensor (see paragraphs 0074 and 0075).
	However, Olsen et al. does not explicitly teach that the second sub-region overlaps with the first sub-region along an entire border of the second sub-region, wherein an overlapped border of the first sub-region of the plurality of sub-regions is in parallel with the entire border of the second sub-region, and the image captured by the corresponding sub-region includes overlapping areas of adjacent sub-regions of the plurality of sub-regions.
	Minefuji et al. similarly teaches an apparatus (figures 15 and 16) comprising an image sensor (24) having a light-sensing region partitioned into first and second sub-regions (A and B in figure 15), wherein each sub-region of the image sensor (24) is associated with a corresponding optical unit (See A and B in figure 16), paragraphs 0064 and 0065.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second sub-region taught by Olsen et al. overlap with the first sub-region along an entire border of the second sub-region such that an image captured by the corresponding sub-region includes overlapping areas of adjacent sub-regions of the plurality of sub-regions as taught by Minefuji et al. for the benefit of making full use of the pixels of the image sensor with efficiency while maintaining an aspect ratio of the captured object image (Minefuji et al., paragraph 0064).
	However, the prior art of record does not teach nor reasonably suggest that a first processing unit of the plurality of processing units is configured to generate the processed image for the first sub-region by accounting for an overlapped portion of the first sub-region, in combination with the other elements recited in claim 11.

	Claims 12-17 are allowed as depending from an allowed claim 11.



	Claims 19 and 20 are allowed as depending from an allowed claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696